DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 11/8/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 14 now requires that the 1st positioning projections are configured to bear against an outer peripheral side of the angled over edge. At the instant, the limitation is indefinite.

    PNG
    media_image1.png
    538
    640
    media_image1.png
    Greyscale

As seen above, the 1st projections 20 are actually configured to bear against an inner side of the angled over edge 30, not the outer side. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016216384 to Pally et al (Pally) in view of CN 108625670 to Yang et al (Yang).

    PNG
    media_image2.png
    838
    1394
    media_image2.png
    Greyscale

Pally discloses a door handle arrangement for a vehicle that comprises a housing (7) and a handle lever (3) which is mounted on the housing such that the handle lever can be moved between a rest position and an actuating position for unlocking and/or opening a vehicle door. 
The housing can be oriented on a vehicle body outer side which forms a part of the outer surface of a vehicle body (2) and has a handle cut-out (1) for the handle lever. The housing is provided with 1st positioning projections that will delimit the handle cut-out. The 1st projections interact with an inner peripheral side of angled over edges.

st projection will bear against an angled over edge. Pally illustrates that there could be a small gap between the projection and the angle over edge.

    PNG
    media_image3.png
    862
    1213
    media_image3.png
    Greyscale

Yang teaches that it is well known in the art to provide positioning projections of a housing (2) bearing against angled over edges of an outer surface of a vehicle door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the 1st projections described by Pally bearing against the angled over edge, as taught by Yang, in order to closely fit the projection to the outer surface.




Allowable Subject Matter
Claims 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-13 would also be allowed since the claims depend from claim 9.

Response to Arguments
Applicant’s arguments with respect to the previous prior art rejection to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Also, in view of the new limitation, a new 112 2nd paragraph rejection has been made on the record.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 12, 2022